THEA~TORNEY                       GENERAL
                                        OF    TEXAS

                                    Auwrxiw    II.TEXAs
   WILL    WILSON
Al-l-0RNEY    c2EN-x.


                                         April 3, 1961

      Colonel Thomas C. Green                   Opinion No. WW-1027
      Member Secretary
      Texas State Board of                      Re:   Whether a transfer of funds
       Registration for Pro-                          from the Professional Engl-
       fessional Engineers                            neers' License Fund to the
      Austin, Texas                                   fund for the General Operat-
                                                      ing Expenses of A & M College
      Dear.Colonel Green:                             is legally authorized.
                You have asked the question of whether a transfer of
      funds from the Professional Engineers I License Fund to the fund
      for the General Operating Expenses of A & M College is legally
      authorized.
                The specific item Involved appears in the General Appro-
      priation Bill, House Bill 4, Acts of the 56th Legisldture, Third
      Called Session, 1959, Chapter 23, Page 610, and is quoted as fol-
      lows:
                                                     "For the Years Ending
                                                   August 31,      August 31,
                           11
                            . . .                     1960            1961

                         “8.  To assist in the
                    operation and maintenance
                    of the Texas Engineers Li-
                    brary at A & M College, up-
                    on the order of the Chalr-
                    man of the Board of Regls-
                    tration for Professional
                    Engineers, attested to by
                    the Secretary of the Board,
                    the Comptroller shall trans-
                    fer from the Professional
                    Engineers' License Fund to
                    the appropriation item for
                    General Operating Expenses
                    of A & M College, the sum
                    of . . . * . . * . . . . . $37,500                $37,500
                           ,I. . . II
Colonel Thomas C. Green, Page 2 (WW-1027)


          The provisions of Article 3271a, Vernon's Civil Stat-
utes, set forth the general law pertaining to the Reglstra-
tlon of Professional Engineers. Under this Article, there
is provided for the creation and existence of a State Board
whose duty it is 'to administer the provisions of this Act."
The Act prescribes the duties of the Board as being the
licensing of professional engineers, and the enforcement of
the regulatory provisions of the Act. Section 8, Article
3271a, Vernon's Civil Statutes, provides:
              "The Board shall have the power to make
         all by-laws and rules, not inconsistent with
         the Constitution and laws of this State,
         which may be reasonably necessary for the pro-
         per performance of its duties and the regula-
         tions of the proceedings before it. The Board
         shall adopt and have an official seal. The
         Board shall have such additional power as may
         be conferred by other provisions of this Act."
          The Act In Section 9, Article 3271a, Vernon's Civil
Statutes, creates a special fund, and provides that:
              "The Secretary of the Board shall receive
         and account for all moneys derived under the
         provisions of this Act, and shall pay the same
         weekly to the State Treasurer who shall keep
         such moneys in a separate fund to be known as
         the 'Professional Engineers' Fund'. Such fund
         shall be paid out only by warrant of the State
         Comptroller upon the State Treasurer, upon
         itemized vouchers, approved by the Chairman and
         attested by the Secretary of the Board. All
         moneys in the 'Professional Engineers' Fund'
         are hereby specifically appropriated for the
         use of the Board in the administration of this
         Act. . . . The Board shall employ such clerl-
         cal or other assistants as are necessary for
         the proper performance of its work, and may
         make expenditures of this fund for any purpose
         which in the opinion of the Board is reasonably
         necessary for the proper performance of its
         duties under this Act. . . ."
          Clearly, Article 3271a, Vernon's Civil Statutes, is
a general law; it Is also clear from the language in the pro-
visions quoted above that the money received by the Board was
devoted to the special use or purpose of paying the legitimate
Colonel Thomas C. Green, Page   3’(W-1027)

expenses Incurred in administering and enforcing the pro-
visions of the Act as prescribed therein.
          The Legislature cannot by an appropriation bill
change the general law, therefore the Legislature cannot
divert special funds to another fund by an appropriation
bill without first amending the general law creating the
special fund. Attorney General's Opinions No. V-412 (1947)
and No. v-1304 (1951). In additlon to appropriating money
and stipulating the amount, manner, and purpose of the
various items of expenditure, a general appropriation bill
may contain any provisions or riders which detail, limit
or restrict the use of the funds or otherwise insure that
the money is spent for the required activity for which it
is therein appropriated, if the provisions or riders are
necessarily connected with and incidental to the anoropria-
tion and use the funds, and provided they do not conflict
with general legislation. Attorney General's Opinion No.
V-1254 (1951).
          It is no longer an open question that an appropria-
tion bill cannot modify or repeal an existing general law.
State v. Steele, 57 Tex. 200 11882); Linden v. Finley, 92
Tex. 451, 49 S.W. 578 (1899); Moore v. Sheppard, 144 Tex. 537,
192 S.W.2d 559 (1946).
          Nor can such a transfer be sustained as a service
transfer. Attorney General's Opinion No. W-573 (1959).
The validity of service transfers depends upon one agency
performing general administrative services, etc., for another
element of the government which are consistent with the pur-
poses and duties imposed by law upon the agency receiving
those benefits. The benefits performed must aid the receiv-
ing agency in the performance of its duties as prescribed by
law.
          We have been unable to find any provision in
Article 327la or any other statute which would permit, author-
ize, or obligate the Board of Registration for Professional
Engineers to create, maintain, or operate a library at A & M
College, or to assist in the operation and maintenance of
such a library owned and operated by A & M. Nor is there any
statutory language that can be reasonably construed to imply
that the duties or powers of the Board are such.
          Further, we have been unable to find any constitu-
tional or statutory provision whereby A & M College Is
Colonel Thomas C. Green, Page 4 (WW-1027)


permitted or authorized to perform any service for the
Board of Registration rhich would either directly or in-
directly aid or benefit the Board in the performance of
its duly prescribed duties and tasks.
          The duties of the Board are those of licensing
and regulating. A transfer of funds to A & M College
would be contrary to the purpose for which the money was
dedicated by the general law.
          Since the purposes of the attempted transfer
are not supported by existing legislation but are in fact
in conflict with the general law, the transfer cannot be
sustained. We answer your question in the negative.
                      SUMMARY
            A transfer of funds by an approprla-
            tion bill from the Professional Engi-
            neering License Fund to the fund for
            the General Operating Expenses of A
            & M College Is unauthorized.
                                Yours very truly,
                                WILL WILSON
                                Attorney General of   Texas




WHPjr:mm/hmc
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
W. 0. Shultz
William E. Allen
W. Ray Scruggs
Raymond V. Loftln, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Morgan Nesbltt